DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s argument have been carefully considered, but they are not persuasive.
Applicant’s Representative argues that “Diamant appears to disclose choosing a dictionary for a compression scheme bases on analysis of the data block and, that Diamant fails to disclose any selection of a compression scheme from multiple compressions schemes, based on characteristics of the encoded input stream”.
The examiner disagrees.  Applicant’s Representative appears to agree that Diamant teaches choosing a dictionary for a compression scheme based on analysis of the data block.  The analysis of the data block taught by Diamant yields the “characteristics” of the encoded input stream claimed in the instant application.  In other words, there is no patentable difference between choosing a compression scheme based on analysis of the data, as taught by Diamant, and choosing a compression 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-28, 33-35, 40, 41, 43 and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diamant et al (US 10,187,081).
Regarding claim 26, Diamant et al teach in figure (1), (9) an apparatus comprising: circuitry in the form of processor (106) to : encode an input stream based on preceding data in the input stream using an encoding scheme, as known in dictionary-based compression; select a compression scheme (See abstract) for an input stream based on characteristics of the input stream (each dictionary selected corresponds to a compression scheme), wherein the second compression scheme and the compression scheme are different; and, apply the selected compression scheme to the encoded input stream (See abstract), and output the 
Regarding claim 33, Diamant et al teach in figures (1) and (8-10) a method comprising: receiving an input stream (Step 810); encoding the input stream using an encoding scheme (See column 7: lines 27-35); selecting a second compression scheme from among multiple compression schemes for the encoded input stream based on characteristics (See abstract) of the input stream, wherein the second compression scheme and the encoding scheme are different (each dictionary selected corresponds to a different compression scheme); and, applying the selected second compression scheme to the encoded input stream (See steps 830 and 970); and, inherently outputting the encoded input with an applied selected second compression scheme (the encoded data must be outputted).
Regarding claim 40, Diamant et al teach in figures (1) and (8-10) a non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more processors to: method comprising: encoding the input stream at least based on a portion of the input stream that is a repeat of an earlier portion


Regarding claims 27, 34 and 41, Diamant et al teach in figure (1), (9) a coding apparatus and method, the method comprising converting the input stream to an LZ77 format representation of the input stream (See column 8: lines 49-52). 
Regarding claims 28, 35 and 42, Diamant et al teach in figure (1), (9) an encoding apparatus including a processor (106) wherein, to select a second compression scheme from among multiple compression schemes for the encoded input stream, the processor/circuitry determines one or more matches of character strings in the input stream, the one or more matches comprising a length of a character string and distance/location

from the character string to a prior occurrence of the character string (See column 21: lines 19-24).
Regarding claims 31, 38 and 45, Diamant et al teachin figures (1), (9) an encoding apparatus and method, the apparatus including a processor (106) that determines one or more matches of character strings in the input stream, the one or more matches comprising a length of a character string and distance/location from the character string to a prior occurrence of the character string (See column 21: lines 19-24), and wherein the selected compression scheme comprises Huffman coding, LZ77 and its variants, i.e. LZ4, LZS (See column 8: lines 45-51). 
Regarding claims 32, 39 and 46, Diamant et al teach in figure (1), (9) a coding apparatus and method, the apparatus comprising circuitry that includes a network interface, compute sled or data center computing platform (See column 5: lines 63-67; column 6: lines 1-7). 
Regarding claim 48, Diamant et al teach an apparatus for coding and decoding data wherein the characteristics of the encoded input stream are based on at least one character string match in another portion of the input stream (See column 9: lines 54-56; and, column 11: lines 30-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Diamant et al (US 10,187,081).
Regarding claim 47, Diamant et al teach an apparatus for coding and decoding data, the apparatus comprising: a network interface controller (See column 6: lines 32-35) coupled to the coding circuitry, wherein the network interface controller comprises: at least one processor (the network interface, i.e. the network card is configured to process data.  Therefore the network interface comprises a processor (See column 6: lines 32-35), when operational, to process a packet prior to transmission or process a second packet after receipt.  Although Diamant et al teach several memory circuits throughout the device, they do not specifically teach any memory circuit within the network interface.  However, this limitation is obvious because the use of memory circuits in data processors to hold data for further processing is well known.  It is further obvious to store the descriptors, i.e. .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowable Subject Matter
Claims 29, 30, 36, 37, 43 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845